DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
Claims 1-5 are under examination.

Specification
The disclosure is objected to because of the following informalities: 
Page 3, line 18 recites “250 ml to 35.0 ml of the chicken liver fluid”, since the specification indicates a specific embodiment with a chicken liver fluid content of 29.0 ml (page 3 line 26), the specification should be corrected to read “25.0 ml to 35.0 ml of the chicken liver fluid.”  
 Appropriate correction is required.

Claim Objections
Claims 2 and 4 are objected to because of the following informalities:  
Claim 2, line 4  and claim 4, line 5 recite “250 ml to 35.0 ml” of the chicken liver fluid, since the specification indicates a specific embodiment with a chicken liver fluid content of 29.0 ml (page 3 line 26) claims 2 and 4 should be corrected to read “25.0 ml to 35.0 ml” of the chicken liver fluid.  
 Appropriate correction is required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Bayer (DE19958692A1 Animal food or supplement is based on fruit and/or vegetable juices or purees and contains vitamin and/or mineral cocktail, 2001) in view of PetMD (2020, How Much Water Should a Dog Drink https://www.petmd.com/dog/nutrition/evr_dg_the_importance_of_water), DawgieBowl (2018 Is Coconut Safe for Dogs & Cats?  https://dawgiebowl.com/blog/should-dogs-eat-coconut/) and Seapet (Sea Kelp Powder for Dogs and Cats https://seapet.com/2020/01/13/).
All Bayer page/paragraph citations herein refer to the English machine translation.	Regarding claim 1, teaches an animal feed in a liquid form (claim 29, page 6) comprising liver extracts (liver excerpts, claim 5 page 5), fish oil (claim 4, page 5), carrot juice (last 2 lines, page 10) and brewer’s yeast (claim 6, page 5).  
Bayer does not disclose the addition of water, coconut water or kelp.
PetMD, in the field of animal health, discloses that if a dog does not get enough water they can quickly become ill and dehydrate (page 4, What happens if a dog doesn’t get enough water?). DawgieBowl, also in the field of animal feed, discloses coconut water is a great way to hydrate your pet and charge him with electrolytes. Electrolytes protect your pet from renal failure (bottom of page 4). Additionally, Seapet, in the field of animal health products, discloses that kelp powder is an easy way to improve your pet’s overall health. Packed with minerals, vitamins and key nutrients it’s a supplement that you can mix into your pet’s daily food so your pet can experience greater immune health, increased metabolism, and improved hormonal regulation.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the liquid animal feed of Bayer with the water, coconut water and kelp of PetMD, DawgieBowl and Seapet respectively, in order to protect pets from dehydration and renal failure and in order to increase immune health, metabolism and improve hormonal regulation.  
Regarding the claim limitation chicken liver fluid, Bayer teaches the addition of liver extracts (claim 5, page 5).  Therefore, it would have been obvious to have selected chicken liver fluid as the liver extract of Bayer’s mixture, as one of ordinary skill would have had the reasonable expectation that any liver extract would function effectively in the mixture.  This is merely selecting from a group of suitable options, absent a clear showing of the criticality associated with chicken liver fluid.  
Regarding the claim limitation brewers dried yeast, Bayer teaches the addition of brewer’s yeast (claim 6, page 5).  Therefore, it would have been obvious to have selected dried brewer’s yeast as the brewer’s yeast of Bayer’s mixture, as one of ordinary skill would have had the reasonable expectation that any brewer’s yeast would function effectively in the mixture.  This is merely selecting from a group of suitable options, absent a clear showing of the criticality associated with dried brewer’s yeast.  
As to the claim 1 language “pet hydration”, this is the preamble of the claim and only states the purpose or intended use for the invention and is therefore not a claim limitation.  (MPEP 2111.02 II).  Given the fact that the prior art teaches all of the components of the mixture of the instant claims, it is considered to provide the same effects as the instantly claimed mixture.  

	Regarding claim 2, Bayer in view PetMD,  DawgieBowl, and  Seapet teaches the pet fluid mixture ingredients of claim 1, but they do not disclose the specific proportions of the components.  
	Bayer does disclose the liver extract, fish oil and brewer’s yeast are included in the mixture as flavoring agents (page 11, lines 3-7 and 16).  Bayer, PetMD, DawgieBowl and Seapet disclose that carrot juice, water, coconut water and kelp, respectively, are included in pet diets nutritional additives.  Bayer discloses the vegetable juice (including carrot) is included to supply essential nutrients (page 6, Description).  PetMD discloses that water is required as a main component of healthy, living cells (top of page 2).  DawgieBowl discloses coconut water is a great way of supplying electrolytes to your pet (bottom of page 4).  Seapet discloses kelp is packed with minerals, vitamins and key nutrients (page1)
	The prior art references do not specify the proportions of the components: water, coconut water, chicken liver fluid, fish oil, carrot juice, powdered kelp and brewers died yeast.  The proportions of those components are conventional result effective variables in the food art. In other words, one of ordinary skill in the art would have varied the amounts of flavoring agents, nutritional additives,  and water depending, respectively, on the intensity of flavor, degree of nutritional supplementation required and dilution desired for the mixture. As such, the proportions of the components recited in claim 2 are merely obvious variants of the prior art.
	In summary, applicant claims a formula for making a nutritional composition that uses or eliminates common ingredients, and does not amount to invention in the constantly developing art of preparing food because there is no specific showing that establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  It is long and commonly known that the object of people skilled in cooking (e.g. cooks, chefs, bakers, food scientists) is to use or eliminate common ingredients to formulate food that is palatable/nutritional. Such an act, the formulation or creation of a food recipe, is not patentable because it does not make a scientific advancement in the field unless a new/novel reaction, coaction or cooperative relationship is made evident by such a creation. In other words, the act of making food or food recipes that taste good/nutritional, even if the combination of the ingredients is not known or has not been done before, is not patentable subject just because it was done.
Further, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered a point of fact situation of this specific instant case.  
At page 234, the Court stated as follows:
This court has taken the position that new recipes or formulas for food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.
	
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Bayer (DE19958692A1 Animal food or supplement is based on fruit and/or vegetable juices or purees and contains vitamin and/or mineral cocktail, 2001) in view of PetMD (2020, How Much Water Should a Dog Drink https://www.petmd.com/dog/nutrition/evr_dg_the_importance_of_water), DawgieBowl (2018 Is Coconut Safe for Dogs & Cats?  https://dawgiebowl.com/blog/should-dogs-eat-coconut/) and Seapet (Sea Kelp Powder for Dogs and Cats https://seapet.com/2020/01/13/)  further in view of Coates (2014 Study Finds 45% of Raw Pet Foods Contaminated with Dangerous Bacteria https://www.petmd.com/blogs/nutritionnuggets/dr-coates/2014/october/study-finds-45-raw-pet-foods-contaminated-dangero-32104) and Lewis (2018 Does Refrigerated Carrot Juice Lose Nutrients? https://healthyeating.sfgate.com/refrigerated-carrot-juice-lose-nutrients-11942.html)

	Regarding claim 3, Bayer in view PetMD,  DawgieBowl, and  Seapet teaches the pet hydration fluid components of claim 3 as set forth above with regard to claim 1. 
Bayer in view of PetMD,  DawgieBowl, and  Seapet do not disclose the method steps of mixing, heating the first component, cooling, and adding carrot juice when cool. Bayer does however disclose the liquid feedstuffs can be preserved with pasteurization (English translation; bottom of page 10).
Regarding the claim limitation “mixing together to form a first component,” it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have created a uniform mixture to form the pet liquid to improve the palatability of the fluid mixture.  
Regarding the claim limitation “heating the first component such that the first component is brought to a boil”, Coates discloses a study where raw dog and cat food had a contamination rate of 45% with Listeria and Salmonella  (page 2, paragraph 5).  Coates further discloses that thorough cooking kills Salmonella, Listeria monocytogenes, and other harmful foodborne bacteria (page 3, bullet point 5). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the liquid pet food components of Bayer, PetMD,  DawgieBowl, and  Seapet with the method step of cooking the pet food of Coates in order to kill harmful foodborne bacteria. 
Regarding claim limitations “letting the first component cool to ambient temperature” and “adding carrot juice to the first component to define the final formulation”, Lewis discloses vitamin A, folate, thiamine and vitamin C are all present in carrot juice, and they can be destroyed when exposed to high heat levels (page 2, Exposure to Heat). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have omitted the carrot juice from the heating step of the first component of instant claim 3, allowed the first component to cool to ambient temperature and to then have added carrot juice in order to retain the carrot juice’s vitamin contents for their health benefits to pets.  
As to the claim 1 language “pet hydration”, this is the preamble of the claim and only states the purpose or intended use for the invention and is therefore not a claim limitation.  (MPEP 2111.02 II).  Given the fact that the prior art teaches all of the components of the method of the instant claims, it is considered to provide the same effects as the instantly claimed method.  
Regarding claims 4 and 5, Bayer, PetMD,  DawgieBowl, Seapet, Coates and Lewis teach the method according to claim 3,  but they do not disclose the specific proportions of the components.  
Bayer does disclose the liver extract, fish oil and brewer’s yeast are included in the mixture as flavoring agents (page 11, lines 3-7 and 16).  Bayer, PetMD, DawgieBowl and Seapet disclose that carrot juice, water, coconut water and kelp, respectively, are included in pet diets nutritional additives.  Bayer discloses the vegetable juice (including carrot) is included to supply essential nutrients (page 6, Description).  PetMD discloses that water is required as a main component of healthy, living cells (top of page 2).  DawgieBowl discloses coconut water is a great way of supplying electrolytes to your pet (bottom of page 4).  Seapet discloses kelp is packed with minerals, vitamins and key nutrients (page1)
The prior art references do not specify the proportions of the components: water, coconut water, chicken liver fluid, fish oil, carrot juice, powdered kelp and brewers died yeast.  The proportions of those components are conventional result effective variables in the food art. In other words, one of ordinary skill in the art would have varied the amounts of flavoring agents, nutritional additives,  and water depending, respectively, on the intensity of flavor, degree of nutritional supplementation required and dilution desired for the mixture. As such, the proportions of the components recited in claims 4 and 5 are merely obvious variants of the prior art.
	In summary, applicant claims a formula for making a nutritional composition that uses or eliminates common ingredients, and does not amount to invention in the constantly developing art of preparing food because there is no specific showing that establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  It is long and commonly known that the object of people skilled in cooking (e.g. cooks, chefs, bakers, food scientists) is to use or eliminate common ingredients to formulate food that is palatable/nutritional. Such an act, the formulation or creation of a food recipe, is not patentable because it does not make a scientific advancement in the field unless a new/novel reaction, coaction or cooperative relationship is made evident by such a creation. In other words, the act of making food or food recipes that taste good/nutritional, even if the combination of the ingredients is not known or has not been done before, is not patentable subject just because it was done.
Further, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered a point of fact situation of this specific instant case.  
At page 234, the Court stated as follows:
This court has taken the position that new recipes or formulas for food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARRIE GLIMM whose telephone number is (571)272-2839. The examiner can normally be reached Mon-Fri 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.G./Examiner, Art Unit 1793                                                                                                                                                                                         
/Nikki H. Dees/Primary Examiner, Art Unit 1791